Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Response to Arguments
Applicant's amendments filed on 11/29/2021 are acknowledged. Applicant's arguments filed on 11/29/2021 have been fully considered but are moot in view of the new ground(s) of rejections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In previous and current office actions, claim 1 (and other claims) are rejected as unpatentable over multiple prior arts and each prior art reference is relied upon to teach certain aspects of the claimed invention. For example, Ono is relied upon to teach simulation of a device (i.e., a control device acted by a data recorder for outputting recorded “control quantities of a real machine”) by using a neural network to estimate 
Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 recites “a covariance is to be inferred” and should be replaced with “a covariance is inferred” since “is” and “to be” appear to be redundant.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 19-21 and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 9, 17 and 12 recite a new claim limitation of “to enable the autonomous vehicle to operate safely under deteriorating sensing conditions”. However, no description can be found in the specification regarding the subject matter. The amendment refers to the paragraphs [0017-0051] as the disclosure for this newly added subject matter. However, to a person having ordinary skill in the art before the effective filing date of the claimed invention, the paragraphs [0017-0051] neither provide express support nor convey in any reasonably clear way about the newly added limitations. The closest disclosure is found in [0039] which states: “For example, increasing the difference between the measured output and the simulated output enables the analysis of the ability of, for example, an autonomous vehicle to operate safely under deteriorating sensing conditions over time.” (Emphasis added by examiner)
All other claims depend directly or indirectly on one of claims 1, 9, 17 and 21 and are thus rejected on the same grounds as claims 1, 9, 17 and 21.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17, 19-21 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9, 17 and 12 recite a new claim limitation of “to enable the autonomous vehicle to operate safely under deteriorating sensing conditions”. However, it is unclear what this limitation means since it is unclear how this limitation affects any of the steps or structures in the claimed inventions of these claims. 
All other claims depend directly or indirectly on one of claims 1, 9, 17 and 21 and are thus rejected on the same grounds as claims 1, 9, 17 and 21.
For the rest of this office action, the Office will interpret “to enable the autonomous vehicle to operate safely under deteriorating sensing conditions” in claims 1, 9, 17 and 12 as intended use and thus will not give any patentable weight to this claim limitation.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Ono et al., US 5418710 A, issued on May 23, 1995, hereinafter Ono, 
Iandola et al., US 20180188733 A1, published on July 5, 2018, hereinafter Iandola
Xue et al., US 20160092719 A1, published on March 31, 2016, hereinafter Xue, 
Gurzoni et al., US 20200019777 A1, published on January 16, 2020, filed on July 10, 2018, hereinafter Gurzoni, 
Matsoukas et al., US 9653093 B1, issued on May 16, 2017, hereinafter Matsoukas, 
Tran et al., US 20180001184 A1, published on January 4, 2018, hereinafter Tran, 
Soltanian-Zadeh et al., "Semiautomatic brain morphometry from CT images." In Medical Imaging 1994: Image Processing, vol. 2167, pp. 413-426. International Society for Optics and Photonics, May 11, 1994, hereinafter Soltanian-Zadeh, 
Yu et al., US 20100124377 A1, published on May 20, 2010, hereinafter Yu, and
Feng et al., "Towards Safe Autonomous Driving: Capture Uncertainty in the Deep Neural Network For Lidar 3D Vehicle Detection," 2018 21st International Conference on Intelligent Transportation Systems (ITSC), 2018 Nov 4, pp. 3266-3273, doi: 10.1109/ITSC.2018.8569814, hereinafter Feng.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 11-13, 15-17, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Iandola with evidence from Xue and Gurzoni.
Regarding claim 1, Ono discloses Ono: Figs. 4-11) comprising: 

logic (Ono: Figs. 4-11) 
obtain a neural network output that estimates a difference between a Ono: Figs. 4-11. Col. 4, line 9 to col. 5, line 28 describe the operation of the apparatus in Fig. 4, which is a representative embodiment of the disclosure. An adder 140 obtains a neural network (130) output (i) that estimates a difference between a recorded output (b) of a data recorder (110), which acts as a control device for outputting “control quantities of a real machine”, and a simulated output (h) associated with the control device acted by the data recorder (110). The recorded data in the data recorder, “in which control quantities of a real machine are recorded” (col. 3, lines 33-34), is related to a real world environment, and the output data from the neural network is related to a virtual world environment (i.e., simulated by data from the neural network or simulated control quantity signal) that models the real world environment, which “control quantities of a real machine” are recorded for. For the learning signal e to be small (~0), the output d is basically the same as the recorded output b or i + h=d (see adder 140), i.e., the neural network output i=d-h (difference between recorded and simulated outputs) as claimed. The modeling simulation section 120 simulates a virtual world environment while the recorded data in data recorder relates to a real world environment.) and 
add the difference to the simulated output associated with the Ono: 140 in Figs. 4, 7, 9 and 11. Col. 4, line 9 to col. 5, line 5. “The process quantity g is processed in the neural network 130 depending on the properties of the real machine, and thereafter, a signal i is output from the neural network 130. This signal i and the output signal h from the modelling simulation section 120 are added to each other in the adder 140, whereby the properties of the real machine are properly corrected. The thus corrected signal is output in the form of a simulation control quantity d.” (col. 4, lines 21-29). The claimed “more realistic output for the virtual world environment” is interpreted as the disclosed “output in the form of a simulation control quantity d”. “An error of the simulation control quantity d deviating from the control quantity b for the real machine is calculated in the error calculator 150 each time learning is performed. Then, this error is input into the neural network 130 in the form of a learning signal e. In response to the learning signal e, the values of the synapse loads T.sub.10, T.sub.11, - - - , T.sub.1n of the neurons 132 are updated in the neural network 130. As the learning is repeatedly performed, the values of the synapse loads T.sub.10, T.sub.11, - - - , T.sub.1n of the neurons 132 are renewed with the result that the neural network 130 outputs a signal i such that the learning signal e becomes gradually small.” (col. 4, lines 51-62). For the learning signal e to be small (~0), the output d is basically the same as the measured output b or i + h=d (see adder 140), i.e., the neural network output i=d-h (difference between measured and simulated outputs) as claimed. The simulation control quantity d is a corrected simulation output (i.e., the claimed “more realistic output” than original simulation output h from simulator 120). The modeling simulation section 120 simulates a virtual world environment while the measured data in data recorder relates to a real world environment.)
Ono does not disclose explicitly but Iandola teaches, in the same field of endeavor of autonomous control systems for vehicles using sensors, 
one or more substrates; (Iandola: implied by a processor in [0083-0084]) and 
logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to (Iandola: [0083-0084]. A processor is interpreted as to at least include “configurable logic or fixed-functionality hardware logic”.)
process outputs from a sensor, wherein the sensor is to be a physical ranging sensor associated with an autonomous vehicle, including measured and/or simulated outputs, (Iandola: Abstract, Figs. 1-2. Various sensors including a LIDAR sensor, sensor data, and processing of sensor data as well as autonomous vehicle are disclosed in [0006, 0015-0024, 0029, 0031-0036, 0042, 0079- 0080, 0083-0084]. As discussed in the Response to Arguments section of previous office action dated 11/12/2020, a high capacity sensor is simulated from “replacement sensors that may each have lower capacity” (Abstract) which are “relatively inexpensive, portable, and readily available than high-capacity sensors” ([0006]). “The high-capacity sensor data may be simulated via one or more neural network models.” (Abstract) “The modeling system 130 receives collected sensor data from the sensor collection system 150, and generates models that predict high-capacity sensor data representations of the environment given sensor data from replacement sensors. In one embodiment, the modeling system 130 uses one or more neural networks to generate the simulated high-capacity sensor data.” ([0042]) “In one embodiment, the neural network has output channels that produce confidence scores for the correctness of its predictions for the high-capacity sensor data. In one specific implementation, this is achieved by training one of the output channels of the neural network to estimate the distance between the neural network's predicted depth and the depth measured by a high-capacity sensor.” ([0079]) Whether the high-capacity sensor data are simulated “from replacement sensors” or “via one or more neural network models” (Abstract), Ono’s solution discussed above can be applied “to obtain a more realistic output” for the high-capacity sensor data. Furthermore, the paragraph [0079] has suggested the neural network with “output channels that produce confidence scores for the correctness of its predictions for the high-capacity sensor data”, and discloses more specifically that “this is achieved by training one of the output channels of the neural network to estimate the distance between the neural network's predicted depth and the depth measured by a high-capacity sensor.”)
wherein the more realistic output accounts for impacts on the physical ranging sensor due to changes in environmental conditions and object material characteristics to enable the autonomous vehicle to operate safely under deteriorating sensing conditions, wherein the environmental conditions include weather, Iandola: Abstract, Figs. 1-2. Various sensors including a LIDAR sensor, sensor data, and processing of sensor data as well as autonomous vehicle are disclosed in [0006, 0015-0024, 0029, 0031-0036, 0040, 0042, 0058, 0066, 0080, 0083-0084]. See above discussions. The claimed feature is implied by the disclosure that a high-capacity sensor, which is subject to “changes in environmental conditions and object material characteristics”, is simulated with lower capacity sensors or one or more neural networks, which models a simulated environment. “The autonomous control system simulates high-capacity sensor data of the physical environment from replacement sensors that may each have lower capacity than high-capacity sensors. The high-capacity sensor data may be simulated via one or more neural network models.” (Abstract). “Specifically, the loss function l(y.sub.i.di-elect cons.S, u.sub.i.di-elect cons.S; .theta.) represents discrepancies between values of collected high-capacity sensor data y.sub.i.di-elect cons.S for one or more data instances S in the training data 360, and the simulated sensor data generated using the predictive models u.sub.i.di-elect cons.S.” ([0066]). The minimization of loss function leads to the claimed “more realistic output” from “the predictive models” which generate the simulated sensor data from the “lower capacity sensors” or the “one or more neural networks”. “As another example, even when objects are within range, occlusions such as rain or fog can lead to diffraction of a LIDAR sensor's laser beams. This can lead to fewer returns, which can cause the point cloud to be more sparse compared to the point clouds that are generated in dry weather.” ([0040]). Also, [0058] discloses that “other information, such as intensity, color, temperature, or velocity may also be stored.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono’s disclosure with Iandola’s teachings by combining the apparatus for correcting simulated outputs (from Ono) with the autonomous control system including sensors for providing sensor outputs and processors for processing sensor outputs (measured and/or simulated) (from Iandola) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the apparatus for correcting simulated outputs would still work in the way according to Ono and the autonomous control system including sensors for providing sensor outputs and processors for processing sensor outputs (measured and/or simulated) would continue to function as taught by Iandola. In fact, Iandola's autonomous control system provides a practical application of Ono’s apparatus which would provide an alternative solution for simulating sensor data by correcting simulated outputs with measured data using a neural network so as to more accurately simulate sensor data (Ono: col. 5, lines 3-12 and 23-28. See also discussions in the Response to Arguments section of the current and previous (7/20/2021) office actions.) and thus improves Iandola's autonomous control system. 
Regarding the newly added limitation of “wherein the environmental conditions include weather, sunlight, and temperature, and the object material characteristics include diffraction and absorption”, besides the disclosure from Iandola as discussed above (Iandola: [0040, 0058]), these are simply common knowledge to a person of ordinary skill in the image processing art, as evidenced by the prior art references of Xue and Gurzoni. (Xue: [0060]) (Gurzoni: [0050]) Furthermore, not only it is the common knowledge to a person of ordinary skill but also it is a scientific fact that the environmental conditions and object material characteristics, which affect the results of physical ranging sensors, include many environmental conditions (such as rain or fog or dry weather or temperature (Iandola: [0040, 0058]), sunlight, wind, humidity, etc. (Gurzoni: [0050])) and many object material characteristics (such as diffraction (Iandola: [0040]), absorption, reflection, refraction etc. (Xue: [0060])). Although the Office provides evidence from Xue and Gurzoni to show that the newly added claim limitation is well known to a person of ordinary skill in the art, the Office is of the opinion that the newly added claim limitation is simply a scientific fact regarding the factors affecting the outcome of the physical ranging sensors and as a result is not given any patentable weight. In other words, the newly added claim limitation is not in any way limiting the claimed invention.
Therefore, it would have been obvious to combine Ono with Iandola (with evidence from Xue and Gurzoni) to obtain the invention as specified in claim 1.
Regarding claim 3, Ono {modified by Iandola} discloses the semiconductor apparatus of claim 1, wherein the logic coupled to the one or more substrates is to train a neural network with the measured output of the sensor and reference data, and wherein the neural network output is obtained from the trained neural network. (Ono: Figs. 4-11. Col. 4, lines 35-66 and col. 5, lines 20-23. The claimed “reference data” is interpreted as the output (g) from the controlling unit (10) (Figs. 5 and 8) and/or the output (h) from the modeling simulation section (120) (Figs. 8 and 10) to the neural network (130) and as discussed in regard to claim 1, the “measured output” is interpreted as the recorded output (b) from the data recorder (110) acting as a control device.) (Iandola: Abstract, Figs. 1-2. Various sensors including a LIDAR sensor, sensor data, and processing of sensor data are disclosed in [0006, 0015-0024, 0029, 0031-0036, 0042, 0079- 0080, 0083-0084].)
Regarding claim 4, Ono {modified by Iandola} discloses the semiconductor apparatus of claim 3, wherein the logic coupled to the one or more substrates is to: conduct one or more forward propagations of the neural network based on the reference data; and conduct one or more backward propagations of the neural network based on the measured output of the sensor to train the neural network. (Ono: Figs. 4-11. Col. 4, lines 35-66.)
Regarding claim 5, Ono {modified by Iandola} discloses the semiconductor apparatus of claim 3, wherein the reference data is associated with a simulator and includes one or more of color image samples, depth map samples or semantic classification samples. (Iandola: [0019, 0022, 0029, 0035].) (As discussed in regard to claim 1, since Ono’s apparatus is applied to Iandola’s system, the output from the device (acted by the data recorder) of Ono is substituted by the output from the sensors of Iandola (e.g., color cameras ([0022, 0029]) and 3D LIDAR cameras ([0019, 0035])))
Regarding claim 7, Ono {modified by Iandola} discloses the semiconductor apparatus of claim 1, wherein the simulated output is a simulated point cloud and the measured output is a measured point cloud. (Iandola: [0019-0022, 0024, 0035]. See discussions in regard to claim 1. For example, when the sensor is LIDAR sensor, the output is point cloud.)
Regarding claim 8, Ono {modified by Iandola} discloses the semiconductor apparatus of claim 1, wherein the logic coupled to the one or more substrates is to input reference data to a trained neural network to obtain the neural network output. (Ono: Figs. 4-11. See discussions in regard to claims 1 and 3)
Claims 9, 11-13 and 15-16 are the computer readable storage medium (Iandola: [0083-0084]) claims, respectively, corresponding to the method claims 1, 3-5 and 7-8. Therefore, since claims 9, 11-13 and 15-16 are similar in scope to claims 1, 3-5 and 7-8, claims 9, 11-13 and 15-16 are rejected on the same grounds as claims 1, 3-5 and 7-8.
Regarding claim 17, Ono {modified by Iandola} discloses a semiconductor apparatus (Ono: Figs. 4-11) (Iandola: [0083-0084]) comprising: 
one or more substrates; (Iandola: [0083-0084]) and 
logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to: (Ono: Figs. 4-11) (Iandola: [0083-0084]
obtain a neural network output that estimates a point-wise difference between a first measured output of a sensor and a simulated output associated with the sensor, wherein the sensor is to be a physical ranging sensor, the measured output is to be a point cloud related to a real world environment, and the simulated output is to be a point cloud related to a virtual world environment that models a real world environment; (Ono: Figs. 4-11. Col. 4, line 35 to col. 5, line 28 describe the operation of the apparatus in Fig. 4, which is a representative embodiment of the disclosure. An adder 140 obtains a neural network (130) output (i) that estimates a difference between a recorded output (b) of a data recorder (110), which acts as a control device for outputting “control quantities of a real machine”, and a simulated output (h) associated with the control device acted by the data recorder (110). The recorded data in the data recorder, “in which control quantities of a real machine are recorded” (col. 3, lines 33-34), is related to a real world environment, and the output data from the neural network is related to a virtual world environment (i.e., simulated by data from the neural network or simulated control quantity signal) that models the real world environment, which “control quantities of a real machine” are recorded for.) (Iandola: Figs. 1-2. Various sensors, sensor data, and processing of sensor data as disclosed in [0006, 0015-0024, 0029, 0031-0042, 0055-0058, 0080, 0083-0084]) and 
determine, on a per point basis, a confidence of a second measured output of the sensor based on a point-wise difference between a previous Ono: Figs. 4-11. Col. 4, line 9 to col. 5, line 28. See discussions regarding claim 1 on a more realistic output) (Iandola: Abstract and [0006, 0031-0042, 0055-0058, 0079]. The difference between simulated and measured outputs discussed in regard to Ono in claim 1 is replaced by the difference in point cloud (i.e., point by point or point-wise) difference between high capacity sensor and its simulation (lower capacity sensors or neural networks). The confidence score is estimated by “the distance between the neural network's predicted depth and the depth measured by a high-capacity sensor.” Note that the “neural network” in Iandola plays the same role as the modeling simulation section (120) in Ono in Figs. 4, 7, 9 and 11.) 
The reasoning and motivation to combine are similar to claim 1 discussed above.
Regarding claim 20, Ono {modified by Iandola} discloses the semiconductor apparatus of claim 17, wherein the logic coupled to the one or more substrates is to input reference data to a trained neural network to obtain the neural network output. (Ono: Figs. 4-11. See discussions in regard to claims 1 and 3)
Claims 21 and 24 are the computer readable storage medium (Iandola: [0083-0084]) claims, respectively, corresponding to the method claims 17 and 20. Therefore, .

Claims 2, 10, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ono {modified by Iandola} as applied to claims 1, 9, 17 and 21, further in view of Matsoukas and Tran.
Regarding claim 2, Ono {modified by Iandola} disclose the semiconductor apparatus of claim 1, wherein the neural network output includes Iandola: “When the sensor is a vibration sensor, the sensor data is a time series of physical displacements of the vibration sensor in the system.” [0031].) Ono {modified by Iandola} does not disclose explicitly wherein the neural network output includes mean displacement data and parametrically controllable covariance data. However, whether the neural network output includes mean displacement data and parametrically controllable covariance data is very much situation and application dependent and is well known to a person of ordinary skill in the art as evidenced by the prior art of Matsoukas in the field of applying neural networks to statistical modeling of observables such as measurement outputs, (Matsoukas: col. 3, lines 15-54. “In some embodiments, the output of the NN may be the parameters of the PDF, such as the mean and covariance matrix of a Gaussian, the mixture weights of a Gaussian mixture model ("GMM"), the factor of a subspace GMM, or the like.” (col. 3, lines 41-45)) and the prior art of Tran in the field of statistical data analysis involving average and covariance. (Tran: [0193]. “On the other hand, if the observed variable is an -dimensional vector distributed according to an arbitrary multivariate Gaussian distribution, there will be parameters controlling the means and parameters controlling the covariance matrix, for a total of emission parameters.”) In other words, these are just situation dependent design choices well within the capability of a person of ordinary skill in the art. Applicant has not disclosed that having mean displacement data and parametrically controllable covariance data provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the teachings from Matsoukas and Tran or the claimed feature because both perform the same function of estimating a difference between a measured output of a sensor and a simulated output associated with the sensor.
Therefore, it would have been obvious to one of ordinary skill in this art to modify Ono {modified by Iandola} with different design choices in light of teachings from Matsoukas and Tran to obtain the invention as specified in claim 2.
Claims 10, 19 and 23 are similarly rejected as claim 2 discussed above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ono {modified by Iandola} as applied to claims 5 and 13, further in view of Soltanian-Zadeh and Yu.
Regarding claim 6, which depends on claim 5, Ono {modified by Iandola} does not disclose explicitly to: average the color image samples on a per point basis; average the depth map samples on a per point basis; and generate a histogram of the semantic classification samples on a per point basis, although Iandola does disclose capturing color images and depth images using RGB and LIDAR cameras. (Iandola: Figs. [0017-0019, 0021-0022, 0029, 0033-0034].) However, averaging samples and getting a histogram of samples as well as object classification are well known and commonly practiced in the field of image analysis, as evidenced by the prior art of Soltanian-Zadeh (Soltanian-Zadeh: Abstract and section 3.3, particularly, subsections 3.3.1 and 3.3.2). Furthermore, a histogram representation for semantic image classification is also well known in the image analysis art. (Yu: [0005])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono {modified by Iandola}’s disclosure with Soltanian-Zadeh and Yu’s teachings by combining the semiconductor apparatus (from Ono {modified by Iandola}) with the technique for image sample average and histogram representation of semantic classification (from Soltanian-Zadeh and Yu) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the semiconductor apparatus would still work in the way according to Ono {modified by Iandola} and the technique for image sample average and histogram representation of semantic classification would continue to function as taught by Soltanian-Zadeh and Yu. In fact, Soltanian-Zadeh and Yu's technique provides a practical and/or alternative implementation of Ono {modified by Iandola}’s apparatus and as a result would make Ono {modified by Iandola}’s apparatus better and more flexible. 
Therefore, it would have been obvious to combine Ono {modified by Iandola} with Soltanian-Zadeh and Yu to obtain the invention as specified in claim 6.
Claim 14.
Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ono {modified by Iandola} as applied to claims 3, 11 and 24, further in view of Feng.
Regarding claims 25-26, which depends on claim 3, Ono {modified by Iandola} does not disclose explicitly but Feng teaches, in the analogous art of processing sensor data for autonomous driving or vehicle, wherein a covariance is to be inferred for each point to dynamically generate stochastic variations for each single scan of the sensor, and further comprising using a distance metric for each point to draw a family of samples based on a mean point and a covariance matrix. (Feng: Figs. 1-3 and 6. Section IV.A. first paragraph on page 3268 (“we can get the samples from the model's posterior distribution, and thus obtain the epistemic uncertainty.”) Equations 4-6 and related discussions in left column on page 3269 and last paragraph in right column on page 3271 (on covariance and mean value). Distance metric is implied in particular in light of discussions in Section V and more particularly Section V.D. (e.g., using “the Pearson Correlation Coefficient (PCC) to quantify the linear correlation between the distance and the total variance in x, y, z axes as well as the total variance of the whole covariance matrix, for detections in the test dataset”, and “the point clouds of an object become increasingly sparse at a large distance.”). The claimed terms are interpreted as follows: stochastic variation = uncertainty, sensor = lidar, and scan = detection.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono {modified by Iandola}’s disclosure with Feng’s teachings by combining the semiconductor apparatus (from Ono {modified by Iandola}) with the technique for inferring covariance to generate uncertainty of sensor detection and draw distance based samples (from Feng) to yield no more than 
Therefore, it would have been obvious to combine Ono {modified by Iandola} with Feng to obtain the invention as specified in claims 25-26.
Claims 27-30 are similarly rejected as claims 25-26 discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FENG NIU/Primary Examiner, Art Unit 2669